Citation Nr: 1726216	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  14-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 10 percent for ischemic heart disease.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an earlier effective date than March 11, 2011, for a grant of service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an earlier effective date than March 11, 2011, for a grant of service connection for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1970, including in the Republic of Vietnam from February 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim of service connection for ischemic heart disease (which was characterized as ischemic heart disease (claimed as heart condition)) and assigned a 10 percent rating effective August 18, 2010.  The Veteran disagreed with this decision in July 2012.  He perfected a timely appeal in June 2014.

This next matter is on appeal from a December 2013 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for headaches, hypertension, and entitlement to a TDIU.  The Veteran disagreed with this decision in January 2014.  He perfected a timely appeal in June 2014.

In January 2016, the Board denied, in pertinent part, the Veteran's service connection claim for headaches and remanded the other currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examinations to determine the current nature and severity of his service-connected ischemic heart disease, the nature and etiology of his hypertension, and the impact of his service-connected disabilities on his employability.  The requested examinations occurred in May 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran, through his attorney, and VA's Office of General Counsel appealed the Board's January 2016 denial of service connection for headaches to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Partial Remand (Joint Motion).  The Court granted the Joint Motion in August 2016, vacating and remanding that part of the Board's January 2016 decision denying service connection for headaches and for peripheral neuropathy (previously claimed as stroke residuals).

Pursuant to the Court's August 2016 Order granting the Joint Motion, the Board granted service connection for peripheral neuropathy in each of the Veteran's lower extremities and remanded his service connection claim for headaches to the AOJ in February 2017 for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of his headaches.  This examination occurred in March 2017.  Id.

In a March 2017 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity, assigning separate 10 percent ratings effective March 11, 2011, for each of the lower extremities.  The Veteran disagreed with this decision in April 2017, seeking an earlier effective date than March 11, 2011, for the grant of service connection for peripheral neuropathy in each of the lower extremities and initial ratings greater than 10 percent for peripheral neuropathy in each of the lower extremities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for headaches, entitlement to a TDIU, entitlement to an earlier effective date than March 11, 2011, for a grant of service connection for peripheral neuropathy of the right lower extremity, entitlement to an earlier effective date than March 11, 2011, for a grant of service connection for peripheral neuropathy of the left lower extremity, entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity, and entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence demonstrates that the Veteran's service-connected PTSD caused or aggravated his hypertension.

2.  The record evidence demonstrates that, prior to April 27, 2016, the Veteran's service-connected ischemic heart disease is manifested by, at worst, a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

3.  The record evidence demonstrates that, on VA examination on April 27, 2016, the Veteran's service-connected ischemic heart disease is manifested by, at worst, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service as due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for an initial 60 percent rating effective April 27, 2016, for ischemic heart disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service Connection for Hypertension

The Veteran contends that he incurred hypertension during active service.  He alternatively contends that his service-connected PTSD caused or aggravated (permanently worsened) his hypertension because the stress associated with his PTSD increased his blood pressure.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for hypertension as due to service-connected PTSD.  The Veteran contends that his service-connected PTSD caused or aggravated (permanently worsened) his hypertension.  The Board agrees, finding that the evidence reasonably supports finding a medical nexus between the Veteran's service-connected PTSD and his hypertension.  See 38 C.F.R. § 3.310 (2016).  For example, the Veteran's available service treatment records show that he denied any relevant medical history at his enlistment physical examination in August 1967.  His blood pressure was 124/64 (or within normal limits).  At his separation physical examination in April 1970, the Veteran's blood pressure was 112/64 (or within normal limits).  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service medical evidence supports granting the Veteran's service connection claim for hypertension as due to service-connected PTSD.  It shows that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his hypertension.  For example, on VA hypertension Disability Benefits Questionnaire (DBQ) in May 2016, the Veteran reported experiencing hypertension and taking medication for it intermittently since active service in Vietnam.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran was not taking any hypertension medication currently.  His blood pressure readings were 136/80, 136/80, and 132/80 or an average blood pressure reading was 134/80.  The VA examiner opined that it was less likely than not that the Veteran's service-connected ischemic heart disease caused or aggravated his hypertension.  The rationale was that a review of current medical literature indicated that hypertension was a risk factor for ischemic heart disease and coronary artery disease rather than ischemic heart disease or coronary artery disease being a risk factor for hypertension.  The diagnosis was hypertension.

Following VA PTSD DBQ in May 2016, the VA examiner opined that it was more likely than not that the Veteran's service-connected PTSD symptoms "have aggravated if not caused his hypertension.  It is unlikely that PTSD alone would cause hypertension but it is very likely that the stress and other symptoms related to PTSD could certainly aggravate hypertension."  

In a November 2016 addendum to the May 2016 VA PTSD DBQ, the VA examiner who conducted this examination stated that he could not determine the baseline manifestations of the Veteran's hypertension.  This examiner stated that the fact that PTSD can aggravate hypertensive symptoms "is very well documented in medical literature."  

The Veteran has asserted throughout the pendency of this appeal that his service-connected PTSD caused or aggravated (permanently worsened) his hypertension.  The record evidence demonstrates that the Veteran currently experiences hypertension and, as the VA examiner noted in May and November 2016, it is more likely than not that the Veteran's service-connected PTSD "aggravated if not caused his hypertension."  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In summary, the Board finds that service connection for hypertension as due to service-connected PTSD is warranted.

Higher Initial Rating Claim

The Veteran also contends that his service-connected ischemic heart disease is more disabling than currently (and initially) evaluated.  He specifically contends that he experienced fatigue, shortness of breath, dizziness, and chest pain on exertion as a result of this disability and it also interfered significantly with his level of activity.

The Veteran's service-connected ischemic heart disease currently is evaluated as 10 percent disabling effective August 18, 2010, under 38 C.F.R. § 4.104, DC 7005 (arteriosclerotic heart disease (coronary artery disease)).  See 38 C.F.R. § 4.104, DC 7005 (2016).  A 10 percent rating is assigned under DC 7005 for arteriosclerotic heart disease for a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or continuous medication required.  A 30 percent rating is assigned for arteriosclerotic heart disease for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned for arteriosclerotic heart disease with more than 1 episode of acute congestive heart failure in the past year or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is assigned for chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Factual Background and Analysis

The Board finds that the evidence supports assigning an initial 60 percent rating effective April 27, 2016, for ischemic heart disease.  The evidence shows that, prior to VA heart conditions DBQ on April 27, 2016, the Veteran's service-connected ischemic heart disease is manifested by, at worst, a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  For example, the Veteran was hospitalized for 2 days at a private medical facility in August 2003 following a myocardial infarction.  An echocardiogram (EKG) showed normal sinus rhythm.  The Veteran had a cardiac catheterization and a stent surgically implanted successfully.  His left ventricular ejection fraction was 55 percent.  He had no further episodes of chest pain following the stenting procedure.  The discharge diagnoses included myocardial infarction.  He was advised to take aspirin daily.

The Veteran was hospitalized for 2 days at a VA Medical Center in November 2009 for complaints of difficulty walking because of his poor gait.  A history of coronary artery disease was noted.  The Veteran reported taking aspirin and citalopram daily.  The discharge diagnoses included coronary artery disease.

On VA ischemic heart disease DBQ in December 2011, the Veteran reported coronary artery disease with stent placement in 2003.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A review of these records confirmed a mild myocardial infarction with 99 percent obstruction of the right coronary artery treated with stent placement.  The Veteran reported experiencing fatigue at a workload of 7-10 METs.  His left ventricular ejection fraction was 55 percent.  The diagnosis was ischemic heart disease.

The Veteran contends that his service-connected ischemic heart disease is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions prior to April 27, 2016.  It shows instead that, prior to this date, the Veteran's service-connected ischemic heart disease is manifested by, at worst, a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope (as seen on VA examination in December 2011).  The Board acknowledges that the Veteran had a myocardial infarction (or heart attack) in 2003 although it appears that this was treated successfully with a cardiac catheterization and stent placement at that time.  The Board also acknowledges that the Veteran was advised to take aspirin daily to treat his ischemic heart disease which suggests persuasively that continuous medication was required to control this disability.  Nevertheless, the record evidence does not indicate that, prior to April 27, 2016, the Veteran's service-connected ischemic heart disease was manifested by at least a workload of between 5-7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, more than 1 episode of congestive heart failure or a workload of between 3-5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or chronic congestive heart failure or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent (i.e., a 30, 60, or 100 percent rating under DC 7005) such that an initial rating greater than 10 percent is warranted for this time period.  See 38 C.F.R. § 4.104, DC 7005 (2016).  The Veteran's left ventricular ejection fraction was 55 percent throughout this time period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a higher initial rating for his service-connected ischemic heart disease during this time period.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent prior to April 27, 2016, for ischemic heart disease have not been met.

In contrast, the Board finds that the record evidence supports assigning an initial 60 percent rating effective April 27, 2016, for ischemic heart disease.  VA heart conditions DBQ conducted on April 27, 2016, indicated that the Veteran's heart condition required continuous medication for control.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of a myocardial infarction and stent in 2003 was noted.  The Veteran had trace mitral and tricuspid valve regurgitation.  Physical examination showed a regular heart rate and rhythm, a systolic heart murmur, no jugular venous distention, clear lungs, normal peripheral pulses, 1+ peripheral edema of the right lower extremity, trace edema of the left lower extremity, and blood pressure 132/80.  An EKG was normal with a left ventricular ejection fraction of 55-60 percent.  The Veteran reported experiencing fatigue and dyspnea at 3-5 METs although the VA examiner stated that the METs limitation was not due solely to the Veteran's heart condition.  This examiner also stated that the Veteran's limitation in METs level was due to multiple medical conditions, including his heart condition, and it was not possible to estimate accurately the METs level attributable to each medical condition which he experienced.  The rationale for these findings was that the Veteran also had chronic obstructive pulmonary disease (COPD).  The diagnosis was coronary artery disease.

In a November 2016 addendum to the May 2016 VA heart conditions DBQ, the VA examiner who conducted this examination stated that the Veteran's significant limiting condition in his stamina was his COPD.  As a result, his METs level was lower than what would be seen in patients who did not have COPD and his normal ejection fraction of 55 percent.  This examiner concluded that the Veteran's "heart functional capacity alone is more accurately assessed by the ejection fraction."

The record evidence demonstrates that, effective April 27, 2016, the symptomatology attributable to the Veteran's service-connected ischemic heart disease had worsened as his workload had decreased to between 3-5 METs on VA examination conducted on that date.  The Board recognizes that the April 2016 VA examiner stated that not all of the Veteran's lower activity level (or lower METs level) could be attributed solely to his service-connected ischemic heart disease due to the presence of his non-service-connected COPD.  The April 2016 VA examiner also concluded that it was impossible to estimate accurately the METs level attributable to each medical condition which the Veteran experienced.  This examiner noted further in her November 2016 addendum that the Veteran's METs level was lower than what would be seen in patients who did not have COPD.  The Board notes in this regard that, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, as in this case, all the manifestations will be considered part of the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In other words, because the Veteran's METs level decreased to between 3-5 METs (i.e., a 60 percent rating under DC 7005), the evidence supports assigning an initial 60 percent rating effective April 27, 2016, for the Veteran's service-connected ischemic heart disease.  See also 38 C.F.R. § 4.104, DC 7005 (2016).  There is no indication in the record evidence dated since April 27, 2016, that the Veteran experienced chronic congestive heart failure, a workload of less than 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent such that an initial rating greater than 60 percent is warranted for this time period.  Id.  The Veteran's ejection fraction was 55 percent and the examiner specifically found no congestive heart failure present at the April 2016 VA examination.  In summary, the Board finds that the criteria for an initial 60 percent effective April 27, 2016, for ischemic heart disease have been met.


ORDER

Entitlement to service connection for hypertension as due to service-connected PTSD is granted.

Entitlement to an initial 60 percent rating effective April 27, 2016, for ischemic heart disease is granted.


REMAND

As noted in the Introduction, the Board granted claims of service connection for peripheral neuropathy of the right lower extremity and the left lower extremity in its February 2017 decision.  The AOJ then implemented this Board decision in a March 2017 rating decision in which it granted service connection for each of these disabilities and assigned separate 10 percent ratings effective March 11, 2011.  As also noted in the Introduction, the Veteran disagreed with this decision in April 2017.  To date, however, the AOJ has not issued a Statement of the Case (SOC) on these claims.  Where a claimant files a notice of disagreement and the AOJ has not issued a SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should promulgate an SOC on the Veteran's claims of entitlement to an earlier effective date than March 11, 2011, for a grant of service connection for peripheral neuropathy of the right lower extremity, an earlier effective date than March 11, 2011, for a grant of service connection for peripheral neuropathy of the left lower extremity, an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity, and an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.

With respect to the Veteran's service connection claim for headaches, the Board acknowledges that he was examined most recently for this disability in March 2017.  Unfortunately, a review of the Veteran's March 2017 VA headaches DBQ shows that it is insufficient for VA adjudication purposes.  Following this examination, the VA examiner opined that it was less likely than not that the Veteran's headaches were related to active service.  The rationale for this opinion was that there was no medical evidence demonstrating complaints of or treatment for headaches which could be attributed to active service.  This rationale violates the Court's holdings in Buchanan and Barr.  See Buchanan, 451 F.3d at 1337 and Barr, 21 Vet. App. at 303.  There otherwise is insufficient record evidence to adjudicate the Veteran's service connection claim for headaches.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his headaches, if possible before a different VA clinician than the clinician who conducted his March 2017 VA headaches DBQ.

Because adjudication of the claims being remanded likely will impact adjudication of the Veteran's TDIU claim, the Board finds that these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's TDIU claim must be deferred.

The AOJ also should attempt to obtain the Veteran's updated treatment records.  The Veteran is advised to discontinue his practice of submitting duplicate copies of his VA treatment records in support of his appeal as doing so only delays VA consideration of his appeal unnecessarily.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case (SOC) to the Veteran and his attorney on the claims of entitlement to an earlier effective date than March 11, 2011, for a grant of service connection for peripheral neuropathy of the right lower extremity, entitlement to an earlier effective date than March 11, 2011, for a grant of service connection for peripheral neuropathy of the left lower extremity, entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity, and entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Obtain all VA and private treatment records which have not been obtained already.  Advise the Veteran and his attorney not to resubmit any records previously submitted to VA.  Return any duplicate records submitted in support of this appeal to the Veteran.

3.  Schedule the Veteran for examination to determine the nature and etiology of any headaches.  The claims file should be provided for review.  If possible, this examination should be conducted by a different VA clinician than the clinician who conducted the Veteran's March 13, 2017, VA headaches DBQ.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that headaches, if diagnosed, are related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the lack of contemporaneous records showing complaints of or treatment for headaches, alone, is insufficient rationale for a nexus opinion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


